PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/428,924
Filing Date: 31 May 2019
Appellant(s): Hewlett Packard Enterprise Development LP



__________________
Michael A. DeSanctis, Esq.
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 5/20/2022 appealing from the office action mailed 2/18/2022

 (1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 2/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument


Issue A:

Appellant asserts that “Panuganty at [0052]. Emphasis added. Notably, there is no mention of a source multi-cloud management platform or a destination multi-cloud management platform in the above-quoted portion of Panuganty or elsewhere in Panuganty. Rather, in the context of Panuganty all activities described, such as auto-discovery and migration, are performed by a single multi- cloud management system (i.e., multi-cloud management system 100 of FIG. 1). See, e.g., Panuganty at FIG. 1 and FIG. 2 (with reference to which example logical components that may execute on the corresponding hardware servers of FIG. 1 are described).
For the Board’s further benefit of understanding, the undersigned points out the “migration” described by Panuganty with reference to FIG. 3 relates to migration of information regarding computing instances in the cloud (e.g., cloud 130a and/or cloud 130b) to the multi-cloud management system (e.g., multi-cloud management system 100 of FIG. 1), for example, by (i) pulling deployment data relating new entities from a provider for storage in a configuration database (e.g., configuration database 235 of service console 230); and (ii) the merging of addition details associated with a discovered entity into the configuration database. See, e.g., Panuganty at 47] [0061] and [0063]. That is, the portion of Panuganty relied upon by the Examiner teaches discovery of information regarding VMs hosted by the cloud and storage of the discovered information within a multi-cloud management platform. There is no teaching, reasonable suggestion, or contemplation by Panuganty of multiple multi-cloud management platforms, let alone receipt of a “migration request indicative of a source multi- cloud management platform from which a cloud network is to be migrated to a destination multi-cloud management platform” as expressly recited.
As noted above, in the context of the above-captioned patent application, a “multi-cloud management platform” generally refers to a platform, including hardware, software, firmware, or a combination thereof, that manages multiple cloud networks (e.g., clouds 130a and 130b) of a multi-cloud environment, for example, by providing a unified interface for deployment, provisioning, and monitoring of the multiple cloud networks. The undersigned respectfully suggests it is more appropriate to draw a comparison between the recited multi-cloud management platforms, individually, and Panuganty’s multi-cloud management system 100. Similarly, Panuganty’s clouds 130a and 130b are more akin to the recited “cloud network.” As such, Panuganty is operating at a lower level of granularity than the method of independent claim
1. For example, Panuganty is capable of performing migration of VMs from one cloud to another within a given multi-cloud management platform (e.g., multi-cloud management system 100), whereas independent claim 1 relates to migration of a cloud network (e.g., clouds 130a and 130b) between two different multi-cloud management platforms (i.e., a source multi-cloud management platform and a destination multi-cloud management platform).  Page 16 lines 1-21 and Page 17 line 6-19.

Response to issue A:

In response to above argument, Panuganty (US 2013/0346619) discloses a multi-cloud management system comprising Cloud 130a and Cloud 130b.   According to Panuganty, the Clouds 130a and 130b comprises a plurality of providers platforms, and a client or administrator initiating a request for migration of virtual machines from one cloud provider platform to another cloud provider platform [0048], [0052], [0070].  Clouds 130a and 130b corresponds to different cloud provider platforms, and each cloud 130a and 130b comprises a plurality of provider platform including virtual machines acting as cloud networks for different clients [0037]. Therefore, it is reasonably interpreted that each of the client networks in clouds 130a as a source multi-cloud management platform and 130b as destination multi-cloud management platform.  Furthermore, the claim recites “a source multi-cloud management platform from which a cloud network is to be migrated to a destination multi-cloud management platform”.  So based on the claim language, a cloud network from the plurality of provider platforms 130a being migrated to a destination comprising a plurality of provider platforms 130b is mapped accordingly such that 130a is the source having multi-cloud platforms being managed and 130b is the destination having multi-cloud platforms being managed, wherein 130b is considered a different provider platforms then 130a.

Additionally, Appellant argues that a “multi-cloud management platform” generally refers to a platform including hardware, software, firmware or combination of.  Panuganty also discloses that virtual machines are deployed on cloud providers hardware resources [0003-0004], [0037], which would also be obvious for one of ordinary skill in the art.


Issue B:

Appellant asserts that with respect to the above-quoted “identifying” limitations, the Examiner relies on [0054]-[0055], [0072]-[0073], and [0088] of Panuganty. The limitations at issue expressly require “identifying the cloud network to be migrated from the source multi-cloud management platform to the destination multi-cloud management platform based on a user input.” In contrast, in step 405 of FIG. 4, Panuganty describes identification of unique IDs (UIDs) of discovered virtual machines (VMs). See Panuganty at { [0072] and FIG. 4. The undersigned notes those skilled in the art would not equate VMs with the recited “cloud network.” In the Final Office Action, the Examiner concocted the notion that a set of VMs represents a “client network.” See Final Office Action at p. 4 (“As noted above, the virtual machines are used to create a client network in the cloud of the provider platforms.”). The Examiner then leverages this overly broad interpretation of a “cloud network” being a set of VMs to support his rejection. See Final Office Action at p. 4 (“identifying the virtual machines to migrate is interpreted as identifying the cloud network of the multi-cloud platform [sic].”). See Final Office Action at p. 4. For the Board’s benefit, the undersigned notes examples of types of cloud networks (clouds) include public, private, hybrid, and community. See, e.g., https://www.hpe.com/us/en/what-is/cloud-networking.html. Based on this traditional understanding of a cloud network, it will be appreciated that a “cloud network” may host VMs; however, an arbitrary subset of VMs in the cloud would not be considered by those of ordinary skill in the art to be a “cloud network.” Page 18 lines 3-21.

Response to issue B:

In response to above argument, Panuganty (US 2013/0346619) discloses the user selects network components and instances and inputs it into a GUI for migration [0088], the client or administrator initiating a migration request, which invokes a fetching of UID’s to identify all the provider entities of the clients to be migrated [0045], [0048], [0053-0055], [0072-0073].  As noted above, the virtual machines are used to create a client network in the cloud of the provider platforms.  Therefore, identifying the virtual machines to migrate is interpreted as identifying the cloud network of the multi-cloud platform.  The claim recites “identifying a cloud network to be migrated from the source multi-cloud management platform to the destination multi-cloud management platform based on user input”.  Therefore, Panuganty discloses that service providers offers VM’s and instances to clients.  These VMs and instances are reasonably interpreted as client networks, and these client networks are migrated from a source to a destination as disclosed above.  

Furthermore, During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification). This means that the words of the claim must be given their plain meaning unless; the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
Based on the broadest reasonable interpretation of “cloud network”, the examiner interprets such communication of data within a cloud is considered a cloud network; 
Specifically, Panuganty discloses providers providing virtual machines including physical machines for clients in a cloud environment [0037].


Issue C:

Appellant asserts that with reference to the “receiving” limitations, Panuganty does not contemplate migration of a cloud network from a source multi-cloud management platform to a destination multi-cloud management platform. As such, Panuganty certainly cannot be relied upon to identify “the cloud network to be migrated from the source multi-cloud management platform to the destination multi-cloud management platform” based on user input or otherwise. Again, as above, the Examiner does not rely on Hund to address this deficiency of Panuganty and the undersigned finds no such teachings in Hund. For at least these additional reasons, independent claim 1 and its dependent claims are thought to be clearly distinguishable over the Examiner’s proposed combination of Panuganty and Hund.” Page 18 lines 3-21.

Response to issue C:

In response to above argument, similar to issue B above, Panuganty (US 2013/0346619) discloses the user selects network components and instances and inputs it into a GUI for migration [0088], the client or administrator initiating a migration request, which invokes a fetching of UID’s to identify all the provider entities of the clients to be migrated [0045], [0048], [0053-0055], [0072-0073].  As noted above, the virtual machines are used to create a client network in the cloud of the provider platforms.  Therefore, identifying the virtual machines to migrate is interpreted as identifying the cloud network of the multi-cloud platform.  The claim recites “receiving a migration request indicative of a source multi-cloud management platform from which a cloud network is to be migrated to a destination multi-cloud management platform”.  Therefore, Panuganty discloses that service providers offers VM’s and instances to clients.  These VMs and instances are reasonably interpreted as client networks, and these client networks are migrated from a source to a destination based on a user or administrator input as disclosed in Panuganty.  


Issue D:

Appellant asserts that with respect to the above-quoted “registering” limitations, the Examiner relies on J [0053], [0061], and [0063] of Panuganty. The limitations at issue expressly require “registering the cloud network at the destination multi-cloud management platform.” The undersigned agrees with the Examiner that it is reasonable to interpret Panuganty’s migration of information to or updating of information regarding “entities” (e.g., data, configurations, and VMs) within the multi-cloud management system 100 as registering such entities with the multi-cloud management system 100. As explained above with reference to the “identifying” limitations, the undersigned takes issue, however, with the Examiner’s equating of such entities (e.g., VMs) with the recited “cloud network.” Page 19 lines 8-16

Response to issue D:

In response to above argument, please see examiners interpretation of cloud network as disclose above in response to B.  


Issue E:

Appellant asserts that with respect to the above-quoted “deregistering” limitations, the Examiner correctly acknowledges that Panuganty lacks such teachings and therefore relies on {J [0044] and [0084] of Hund. As an initial matter, the undersigned believes Hund’s disclosure relating to controlling devices in a building control system (see, e.g., Hund at Title and J [0002]) might be non- analogous art with respect to migration of a cloud network between multi-cloud management platforms. Rather than belaboring this point, however, the undersigned simply notes Hund does not teach that which is attributed to it by the Examiner. For example, while Hund mentions deregistration, it does so in a different context — deregistration of an application 50 with the management rule management instance 65 of the source system 51 (e.g., a management server — see, e.g., Hund at § [0077]). Hund shows no contemplation for a multi-cloud management platform, let alone deregistration of a cloud network from a multi-cloud management platform in the portions relied upon by the Examiner or elsewhere. For at least this additional reason, independent claim 1 and its dependent claims are thought to be clearly distinguishable over the Examiner’s proposed combination of Panuganty and Hund.

Response to issue E:

In response to above argument concerning utilization of non-analogous art, it has been held that "a prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned. Combination of elements from non-analogous sources, in manner that reconstructs applicant's invention only with benefit of hindsight, is insufficient to present prima facie case of obviousness." In re Oetiker , 24 USPQ2d 1443, 1446 (Fed. Cir. 1992). Furthermore, "section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts." Lamont v. Berguer, 7 USPQ2d 1580, 1582). 
In the instant case, the claim recites “deregistering the cloud network from the source multi-cloud management platform” Panuganty discloses a plurality of managed cloud networks platforms as disclosed above in response to arguments.  However,  Panuganty may be silent with the “deregistering” step.  Hund (US 2016/0154393) discloses applications on the source system is deregistered from the source system after migration to the target system [0044], [0084]. Additionally, Hund discloses the central server is a cloud server [0026], which is also analogous to a cloud system of Panuganty.  Furthermore, Hund was only relied upon for the method of “deregistering”.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister the cloud network/application from the source platform/system; 
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083].


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/T. D./
Examiner, Art Unit 2446

Conferees:
/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446        

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446                                                                                                                                                                                                                                                                                                                                                                                                    



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.